

117 HR 3050 IH: Kenneth Meisel Public Servants’ Claimant Fairness Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3050IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Joyce of Ohio (for himself, Mr. Carson, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo increase the period of time a claimant under the Federal Employees Compensation Act may supply supporting documentation to the Office of Worker’s Compensation, and for other purposes.1.Short titleThis Act may be cited as the Kenneth Meisel Public Servants’ Claimant Fairness Act. 2.Increase in time-period for FECA claimant to supply supporting documentation to Office of Worker’s CompensationNot later than 60 days after the date of enactment of this Act, the Secretary of Labor shall—(1)amend section 10.121 of title 20, Code of Federal Regulations, by striking 30 days and inserting 60 days; and(2)modify the Federal Employees Compensation Act manual to reflect the changes to such section made by the Secretary pursuant to paragraph (1).